The, opinion of the Court was delivered by
Watkins, J.
The State, appeals from a judgment quashing an in - dictment against the accused for retailing liquor without a license, contrary to the provisions of R. S. Sec. 910, on the exception of the accused to the effect that same, was repealed by Act 83 of 1886.
'Phe penalty provided for such a.n offense, is a fine of not less than *321one, nor more than five hundred dollars, and, in default of payment, imprisonment of not less than fifteen days, nor more than four months.
No fino has been actually imposed ; and the accused could not, under the law, be sentenced to imprisonment at hard labor. Hence, this Court has no jurisdiction of the appeal, and appellee’s motiou to disniiss the appeal is sustained. State vs. J. Mack Smith, just decided and unreported, is affirmed.
Appeal dismissed.